      Case 2:18-cv-02304-KJM-CKD Document 29 Filed 04/12/21 Page 1 of 3


1    Jared Walker (SB#269029)
     P.O. Box 1777
2    Orangevale, CA 95662
     T: (916) 476-5044
3    F: (916) 476-5064
     jared@jwalker.law
4

5    Attorney for Plaintiff,
     KATHERINE E. WILLIAMSON
6

7                               IN THE UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9    KATHERINE E. WILLIAMSON,                           Case No.: 2:18-cv-02304-KJM-CKD
10            Plaintiff,
                                                        STIPULATION AND ORDER FOR THE
11                         v.                           AWARD OF ATTORNEY FEES PURSUANT
                                                        TO THE EQUAL ACCESS TO JUSTICE
12   ANDREW M. SAUL,                                    ACT, 28 U.S.C. § 2412(d)
     Commissioner of the Social Security
13   Administration,
14             Defendant.
15

16

17          IT IS HEREBY STIPULATED by and between the parties through their undersigned

18   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses

19   under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), in the total amount of $5,389.70

20   (consisting of $5,368.51 in fees and $21.19 in expenses) under the EAJA, and $400.00 in costs as

21   authorized by 28 U.S.C. § 1920. This amount represents compensation for all legal services and

22   expenses incurred on behalf of Plaintiff by counsel in connection with this civil action.

23          Upon the Court’s issuance of an order granting EAJA fees to Plaintiff, the government will

24   determine the issue of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue

25   v. Ratliff, 560 U.S. 586, 597-598 (2010), the ability to honor the assignment will depend on if the

26   fees are subject to any offset allowed under the United States Department of the Treasury’s Offset

27   Program. After the order for EAJA fees is entered, the government will determine whether they are

28   subject to any offset.


                              STIPULATION AND PROPOSED ODER FOR
                            AWARD UNDER EQUAL ACCESS TO JUSTICE ACT
      Case 2:18-cv-02304-KJM-CKD Document 29 Filed 04/12/21 Page 2 of 3


1           Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines

2    that Plaintiff does not owe a federal debt, then the government will cause the payment of fees to be

3    made directly to Plaintiff’s attorney, LAW OFFICE OF JARED T. WALKER, P.C., pursuant to the

4    assignment executed by Plaintiff. Any payments made to Plaintiff will be delivered to JARED T.

5    WALKER.

6           This stipulation constitutes a settlement of Plaintiff’s request for EAJA attorney fees and

7    does not constitute an admission of liability on the part of defendant under the EAJA or otherwise.

8    Payment of the agreed amount will constitute a complete release from, and bar to, any and all claims

9    that Plaintiff and/or Plaintiff’s attorney, including LAW OFFICE OF JARED T. WALKER, P.C.,
10   may have relating to EAJA attorney fees in connection with this action.

11          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security

12   attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.

13   Dated: April 2, 2021                        Respectfully submitted,

14                                               /s/ Jared Walker
                                                 JARED T. WALKER,
15                                               Attorney for Plaintiff
16   SO STIPULATED:
17                                               PHILLIP A. TALBERT
                                                 Acting United States Attorney
18                                               DEBORAH LEE STACHEL
19                                               Regional Chief Counsel, Region IX
                                                 Social Security Administration
20
                                         By:     /s/ *Marcelo N. Illarmo
21                                               MARCELO N. ILLARMO
                                                 (*authorized by e-mail on 4/07/2021)
22                                               Special Assistant United States Attorney
23
                                                 Attorneys for Defendant
24

25

26
27

28
      Case 2:18-cv-02304-KJM-CKD Document 29 Filed 04/12/21 Page 3 of 3


1

2                                               ORDER
3          Based upon the parties’ Stipulation for Award of Attorney Fees pursuant to the Equal Access
4    to Justice Act (EAJA),
5          IT IS ORDERED that EAJA fees and expenses are awarded to plaintiff in the amount of
6    $5,389.70, inclusive of all amounts claimed, subject to and in accordance with the terms of the
7    parties’ foregoing Stipulation.
8    Dated: April 12, 2021
9                                                 _____________________________________
                                                  CAROLYN K. DELANEY
10                                                UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
